Title: From Thomas Jefferson to Anthony Garvey, 11 November 1786
From: Jefferson, Thomas
To: Garvey, Anthony



Sir
Paris Novr. 11th. 1786

This will be handed you by Colo. Blackden, heretofore an officer in the American army and at present engaged in trade. He passes by the way of Rouen with a view to collect some information relative to the commerce which may be carried on between the United States and that part of France. He is a man of merit and as such I take the liberty of introducing him to your acquaintance. If you can be useful to him in procuring the information he desires, I shall be obliged to you. I have the honor to be Sir, your most obedient & most humble servant,

Th: Jefferson

